DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 04/12/2021. Claims 1 – 24 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 04/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted was filed on 06/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted were filed on 07/01/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Objections
Claims 6 – 8 and 22 are objected to because of the following informalities:  
As per claim 6, there is lack of antecedent basis for “the listing of stored whole specimen images that have not yet been finally characterized or otherwise forwarded for secondary review” in lines 1 – 3.  
As per claim 7, there is lack of antecedent basis for “the listing of stored whole specimen images” in line 2.  
Claims 8 and 22 are objected to because the claims recite the term "and/or", which is selective language, the examiner suggests using either the "and" term or the "or" term, otherwise the claim should be worded in a more clearer fashion to claim both terms. For the purpose of this examination the examiner is selecting the "or" term from this selective language. 
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
The use of a trade name or a mark used in commerce (e.g. SONY, PREGIUS, MICROSOFT, etc.) has been noted in this application. It should be capitalized (each letter) wherever it appears and be accompanied by the generic terminology or, where appropriate, include a proper symbol indicating use in commerce, such as ™, SM, or ® following the word.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imager configured for acquiring… and for generating” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. paragraphs 12-13 and 104-122, e.g. “image processor”, etc.).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "may be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  As such, the claim is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-15, 17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US 20140184778 A1) in view of Gahm et al. (US 20030210262 A1; cited in IDS dated 04/12/2021).

As per independent claim 1, Takayama teaches a system for reviewing a whole specimen image, the system comprising: an automated slide imaging system, the automated slide imaging system comprising an imager configured for acquiring images of a specimen affixed to a surface of a slide (e.g. in paragraphs 8-9 and 57, “an image processing apparatus configured to generate a display image used to display on a display apparatus a captured image captured by imaging a slide on which a specimen is placed by an imaging apparatus… acquisition unit configured to acquire an overall image generated from the captured image for displaying the entirety of the slide and a magnified image generated from the captured image for displaying a portion of the specimen in a magnified manner”), the specimen comprising a plurality of objects distributed within a three-dimensional volume, and for generating a whole specimen image from the acquired images (e.g. in paragraphs 11, 65, 110, and 273, “generate a display image containing the overall image and the magnified image… slide 206 is a piece prepared by placing a slice of tissue or a smear of cells to be observed on a slide glass and fixing it under a cover glass with mounting agent… the same specimen 505 is illustrated in different sizes in the respective layers of images to facilitate the understanding of the layered structure… three dimensional specimen”), the whole specimen image comprising plurality of objects depicted in focus regardless of individual locations of the respective objects within an original three-dimensional specimen volume from which the whole specimen image was obtained (e.g. in paragraphs 225 and 228, “a plurality of images captured by imaging the specimen with the same imaging area at…a plurality of focusing positions”, each image having “having a high focusing quality in the region”, i.e. in focus regardless of location); and a review station including a display monitor, a user interface, and a processor operatively coupled with the respective display monitor and user interface (e.g. in paragraphs 57, 59, and 227, “a display apparatus 103… a keyboard and/or  mouse or the like, which is used by the user to input various commands to the image processing apparatus… CPU” and figure 24A), wherein the processor is configured to display the whole specimen image on the display monitor (e.g. in paragraph 116, “generates display data for image presentation, using the multi-layer image data and GUI data…and outputs the display data to the display apparatus 103”, and figure 24A), but does not specifically teach along with separate images of individual objects within the specimen image.
However, Gahm teaches displaying separate images of individual objects within a specimen image (e.g. in figure 1 and paragraphs 6, 8, and 76, “objects of interest are identified, relocated and scanned at higher resolution… scans of different parts of the tissue. These series of scans represent individual tiles of the overall tissue sample… [displays] series of tiles 14… separate window 16 on the display provides the user with higher magnified images of the selected area…  tissue layers, large cell clusters etc., or of smaller compounds such as individual cells”).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the teachings of Takayama to include the teachings of Gahm because one of ordinary skill in the art would have recognized the benefit of allowing the user to easily focus on particular objects of interest and/or providing relevant features to the user.

As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the specimen is a cytological cellular specimen and the objects are cells (e.g. Takayama, in paragraphs 237 and 243, “specimen for cytodiagnosis… cell”).

As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein the specimen is a pathologic tissue sample and the objects are tissue structures (e.g. Takayama, in paragraph 236, “pathological tissue diagnosis”; Gahm, in paragraph 4, “cancer areas in the tissue section”).

As per claim 4, the rejection of claim 1 is incorporated and Takayama further teaches wherein the system is configured to allow the system user to choose the whole specimen image (e.g. in paragraph 119, “user can select one specimen (individual specimen) from among the plurality of specimen”), but does not specifically teach from a listing of stored whole specimen images using the user interface.  
However, Gahm teaches allowing a user to choose an entity from a listing of entities using a user interface (e.g. in paragraph 31 and claim 4). 
 It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the teachings of Takayama to include the teachings of Gahm because one of ordinary skill in the art would have recognized the benefit of additionally allowing a user to easily select particular items using well-known means (also amounts to a simple substitution that yields predictable results; see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).

As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein the system is configured to allow a system user to finally characterize or otherwise forward the whole specimen image for secondary review using the user interface (e.g. Gahm, in paragraphs 7, 37, 70, and 75, “files containing the scans of a slide can either be transmitted to or accessed by the user from a remote location… allows the user to save individual views of the sample in a snap shot gallery. Specifically, in one embodiment of the present invention, the user may indicate that they wish to save a particular scan… display…the snapshots of all users… user can review these saved images”; saving snapshots also allows other users to display the snapshots or allows the user to review the snapshot at a later time, i.e. secondary review).

As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches wherein the system is configured to allow annotations to be added by a system user to the whole specimen image and/or a data file associated with a whole specimen image, wherein the annotations are available to subsequent system users to review along with the whole specimen image (e.g. Gahm, in paragraph 33, 38, and 75, “allow the user to enter and store notes associated with a scan. These annotations can be associated with a complete scan or with individual selected locations within a scan… the user may add textual comment to the snapshots. These comments are also stored with date, time and user identification… select to display her/his own snapshots only or the snapshots of all users”).  

As per claim 9, the rejection of claim 8 is incorporated and the combination further teaches wherein the annotations are associated with individual objects in the whole specimen image (e.g. Gahm, in paragraphs 33, 38, and 75-76, “allow the user to enter and store notes associated with a scan. These annotations can be associated with a complete scan or with individual selected locations within a scan… tissue layers, large cell clusters etc., or of smaller compounds such as individual cells”).  

As per claim 10, the rejection of claim 8 is incorporated and the combination further teaches wherein the annotations are in the form of electronic markings made on the whole specimen image or on images of a portion of the whole specimen image (e.g. Gahm, in paragraphs 33, 38, and 75, “allow the user to enter and store notes associated with a scan. These annotations can be associated with a complete scan or with individual selected locations within a scan… annotations can be in text form or they may be graphic information, such as lines, circles, etc., that hi-light parts of the scan”).  

As per claim 11, the rejection of claim 1 is incorporated and the combination further teaches wherein in response to a system user prompt associated with a respective object in the whole specimen image, the system is configured to display one or more additional objects that share one or more characteristics with the respective object (e.g. Gahm, in paragraphs 6, 8, 36, and 71, “objects of interest are identified, relocated and scanned at higher resolution… Using a mouse or keyboard commands, the user selects an area of interest in the slide. A separate window 16 on the display provides the user with higher magnified images of the selected area. Further, the display includes a control window 18 typically indicating all or part of the information… the magnified view 16… providing the user with a complementary view with new information of the same scan in the selected area… allows the user access…to scans representing different magnifications… show views of additional scans which are positionally unrelated to the displayed initial scan, but are related in a sense of complementary information display, such as for example views of scans out of a reference database or a histology or cytology image atlas”).

As per claim 12, the rejection of claim 11 is incorporated and the combination further teaches wherein the one or more additional objects are from the whole specimen image (e.g. Gahm, in paragraphs 6, 8, 36, and 71, “allows the user access…to scans representing different magnifications”).

As per claim 13, the rejection of claim 11 is incorporated and the combination further teaches wherein the one or more additional objects are from a library containing previously classified objects (e.g. Gahm, in paragraph 8, 36, and 71, “show views of additional scans which are positionally unrelated to the displayed initial scan, but are related in a sense of complementary information display, such as for example views of scans out of a reference database or a histology or cytology image atlas”).

As per claim 14, the rejection of claim 1 is incorporated and the combination further teaches wherein the system is configured to allow data regarding the whole specimen image or individual objects therein to be input through the user interface and stored in a data file associated with the whole specimen image (e.g. Gahm, in paragraph 33, 38, 64, and 75-76, “allow the user to enter and store notes associated with a scan. These annotations can be associated with a complete scan or with individual selected locations within a scan… tissue layers, large cell clusters etc., or of smaller compounds such as individual cells”).  

As per claim 15, the rejection of claim 1 is incorporated and the combination further teaches wherein the system is configured to display a magnified view of at least a portion of the whole specimen image, and to automatically scan said displayed at least a portion of the whole specimen image (e.g. Gahm, in figure 1 and paragraphs 6, 8, and 76, “objects of interest are identified, relocated and scanned at higher resolution… scans of different parts of the tissue. These series of scans represent individual tiles of the overall tissue sample… [displays] series of tiles 14… separate window 16 on the display provides the user with higher magnified images of the selected area…  tissue layers, large cell clusters etc., or of smaller compounds such as individual cells”).

As per claim 17, the rejection of claim 15 is incorporated and the combination further teaches wherein the system is configured to allow a system user, via the user interface, to set a magnification level at which the system displays said scanned at least portion of the whole specimen image (e.g. Gahm, in paragraphs 3, 71, and 73, “user may wish to alternate between the various magnification levels to determine which magnification level provides a desired and informative view of the selected area of the tissue sample… allows the user access…to scans representing different magnifications”).

As per claim 21, the rejection of claim 1 is incorporated and the combination further teaches wherein the system is configured to display a review screen on the display monitor, the review screen including a main image panel in which whole specimen image is displayed, and an object panel in which separate images of individual objects within the specimen image are displayed (e.g. Takayama, in paragraph 11, “generate a display image containing the overall image”; Gahm, in figure 1 and paragraphs 6, 8, and 76, “objects of interest are identified, relocated and scanned at higher resolution… scans of different parts of the tissue. These series of scans represent individual tiles of the overall tissue sample… [displays] series of tiles 14… separate window 16 on the display provides the user with higher magnified images of the selected area…  tissue layers, large cell clusters etc., or of smaller compounds such as individual cells”).

As per claim 22, the rejection of claim 21 is incorporated and the combination further teaches wherein the system is configured to allow a system user, via the user interface, to zoom in/out and/or pan around the whole specimen image within the main image panel (e.g. Takayama, in paragraph 100, “user input information obtaining unit 401 obtains command information input by the user through the keyboard 311 and/or the mouse 312 via the operation I/F 310. Examples of the command information include start and termination of image display, and scroll, reduction, and magnification of the display image”).

As per claim 23, the rejection of claim 21 is incorporated and the combination further teaches wherein the system is configured to display an area of the whole specimen image containing a respective object within the main image panel upon a system user selecting, via the user interface, a separate image of the object in the object panel (e.g. Gahm, in paragraphs 6, 8, 36, and 71, “objects of interest are identified, relocated and scanned at higher resolution… Using a mouse or keyboard commands, the user selects an area of interest in the slide. A separate window 16 on the display provides the user with higher magnified images of the selected area”).

As per claim 24, the rejection of claim 21 is incorporated and the combination further teaches wherein the system is configured to allow a system user to select, via the user interface, an object in the displayed whole specimen image, wherein the system displays an image of the selected object in a system user selected image panel  (e.g. Gahm, in paragraphs 6, 8, 36, and 71, “objects of interest are identified, relocated and scanned at higher resolution… Using a mouse or keyboard commands, the user selects an area of interest in the slide. A separate window 16 on the display provides the user with higher magnified images of the selected area”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US 20140184778 A1) in view of Gahm et al. (US 20030210262 A1) as applied above, and further in view of Lareau et al. (US 20130231957 A1).

As per claim 6, the rejection of claim 5 (and claim 4?; see claim objections above) is incorporated, but the combination does not specifically teach wherein the listing of stored whole specimen images that have not yet been finally characterized or otherwise forwarded for secondary review may be organized and displayed in a plurality of differing formats based on input received through the user interface.
However, the combination teaches a listing of stored whole specimen images that have not yet been finally characterized or otherwise forwarded for secondary review based on input received through a user interface (e.g. Takayama, in paragraph 119, whole specimen images; Gahm, in paragraphs 7, 31, 33, 37-38, 70, and 75-76, and claim 4, user can perform scans and make annotations to scans prior to [i.e. not yet] saving [i.e. finally characterized or otherwise forwarded] snapshots for subsequent review which forms a list) and Lareau teaches information that have not yet been finally characterized or otherwise forwarded may be organized and displayed in a plurality of differing formats (e.g. in paragraphs 74-75, “information 138 includes data from a variety of sources [including different system users]… information 138 can be in a variety of different formats… extract the items from the…information 138 and save the items in a common format as [related] information 280”; i.e. prior to saving, the information may be organized/displayed in various formats and, after saving, the information will be organized/displayed in a common format).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the teachings of the combination to include the teachings of Lareau because one of ordinary skill in the art would have recognized the benefit of allowing users to not have to worry about format and/or allowing information from multiple disparate sources to be used together.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US 20140184778 A1) in view of Gahm et al. (US 20030210262 A1) as applied above, and further in view of Shnitzer et al. (US 20170034659 A1).

As per claim 7, the rejection of claim 5 (claim 4?; see claim objections above) is incorporated, but the combination does not specifically teach wherein the system is configured to allow an authorized third party to populate, in whole or part, the listing of stored whole specimen images for a particular system user to review.  
However, the combination teaches the listing of items including stored whole specimen images (e.g. Takayama, in paragraph 119, whole specimen images; Gahm, in paragraph 31 and claim 4, list) and Shnitzer teaches allowing an authorized third party to populate, in whole or part, a listing of items for a particular system user to review (e.g. in paragraph 206, “device connects to… third party servers in order to populate a list of [items] for the user to select”; note: the device connecting to the third party implies that the third party is authorized).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the teachings of the combination to include the teachings of Shnitzer because one of ordinary skill in the art would have recognized the benefit of expanding the source of data to include additional devices.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US 20140184778 A1) in view of Gahm et al. (US 20030210262 A1) as applied above, and further in view of Zeineh et al. (US 20060045388 A1).

As per claim 16, the rejection of claim 15 is incorporated, but the combination does not specifically teach wherein the system automatically scans in a scanning pattern selected from the group consisting of a serpentine pattern, a row by row pattern, and a column by column pattern.  
However, Zeineh teaches scanning in a scanning pattern selected from the group consisting of a serpentine pattern, a row by row pattern, and a column by column pattern (e.g. in paragraph 44, “set of scans, that might go from left to right, and raster from row-to-row”).  
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the teachings of the combination to include the teachings of Zeineh because one of ordinary skill in the art would have recognized the benefit of facilitating scanning.

Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US 20140184778 A1) in view of Gahm et al. (US 20030210262 A1) as applied above, and further in view of Maenle et al. (US 20030179445 A1).

As per claim 18, the rejection of claim 15 is incorporated, but the combination does not specifically teach wherein the system is configured to allow a system user, via the user interface, to stop and start the scanning at a displayed location of the scan.  
However, Maenle teaches allowing a user to stop and start scanning at a displayed location of a scan (e.g. in paragraphs 95, 100-102, 106, and 109, “presents the first FOI in the FOV and enables the SPID for user-directed positioning of the stage… user-triggered… may be paused and resumed by the user… start-stop… the user initiates the transitions to successive FOIs by entering a next or previous command”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the teachings of the combination to include the teachings of Maenle because one of ordinary skill in the art would have recognized the benefit of allowing the user control of scanning.

As per claim 19, the rejection of claim 15 is incorporated and the combination further teaches wherein the system is configured to allow a system user, via the user interface, to set a speed of the scanning (e.g. Maenle, in paragraphs 95, 100-102, 106, and 109, “speed defined by the user”).

As per claim 20, the rejection of claim 15 is incorporated and the combination further teaches wherein the system is configured to allow a system user to pause the scanning at each object as the respective objects are displayed during the scanning (e.g. Maenle, in paragraphs 95, 100-102, 106, and 109, “presents the first FOI in the FOV and enables the SPID for user-directed positioning of the stage… user-triggered… may be paused and resumed by the user… continues moving to FOIs”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 17/282380 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.  For example, the claims of ‘380 recite “An automated slide imaging system, comprising: an imager configured for acquiring images of a specimen affixed to a surface of a slide, the specimen comprising a plurality of objects distributed within a three-dimensional volume, and for generating a whole specimen image from the acquired images, wherein the objects are depicted in focus in the whole specimen image regardless of individual locations of the respective objects within the three-dimensional volume… further comprising a review station including a display monitor, a user interface, and a processor operatively coupled with the respective display monitor and user interface, wherein the processor is configured to display the whole specimen image on the display monitor along with separate images of individual objects within the specimen image”, which is close to identical to claim 1 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Kaufman et al. (US 20140314300 A1) teaches “user interface of cytological specimen review and analysis systems can be improved to better facilitate review of cytological specimens and objects of interest ("OOI") identified therein” (e.g. in paragraph 5 and figure 1).
Dobson (US 20150310652 A1) teaches “FIG. 10 illustrates the GUI 1000 including a main image panel 1002 for displaying a field of view of a biological specimen, and a biomarker panel 1004 for displaying thumbnail images of biomarker expression associated with a region in the field of view of the biological specimen” (e.g. in paragraph 117 and figure 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        08/27/2022


/ARIEL MERCADO/Primary Examiner, Art Unit 2176